Wyly, J.
Plaintiff sues out an injunction restraining defendants, the lessees of the city wharves, from demanding, suing for, or attempting by legal process to collect, any fees or wharf charges imposed by city ordinances against plaintiff, or the steamboat Martha, her captain and owners, and from preventing said boat to land and remain at the wharf where she has been accustomed to land and remain, and from proceeding further in the prosecution of the suit of defendants against the stearn-Iboat Martha, her captain and owners, pending in the Third Justice’s ■ Court, parish of Orleans.
Defendants obtained an order dissolving this injunction on bond, pursuant to article 307 C. P., and plaintiff appealed. Defendants now move to dismiss the appeal on the ground that the order appealed from is an interlocutory order that can not work an irreparable injury.
We think the motion should be granted. How plaintiff can suffer an irreparable injury by permitting defendants to assert in court their right as lessees of the wharves to collect wharf charges and to prosecute their suit in the Third Justice’s Court against the steamboat Martha, her captain and owners, we can not imagine.
The right to claim judicially what one believes he is entitled to, and the right to prosecute a suit in court, are rights which can be denied to no one. They are protected by article ten of the constitution.
It is therefore ordered that the appeal herein be dismissed at appellant’s costs.